UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1082



FIDELIS ATABONG NKONG,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A27-862-592)


Submitted:   July 31, 2003                 Decided:   August 28, 2003


Before WIDENER, WILKINSON, and LUTTIG, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle L.C. Beach-Oswald, NOTO & OSWALD, P.C., Washington, D.C.,
for Petitioner.    Robert D. McCallum, Jr., Assistant Attorney
General, Michael P. Lindemann, Assistant Director, Douglas E.
Ginsburg, Senior Litigation Counsel, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Fidelis Atabong Nkong, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals      (“Board”)   affirming,   without    opinion,   the    immigration

judge’s denial of his waiver application pursuant to 8 U.S.C.

§ 1186a(c)(4) (2000).         This section provides that the Attorney

General, in his discretion, may remove the conditional basis placed

upon    an    alien’s    permanent    resident   status     (and   waive   the

requirement that the alien and his citizen spouse jointly file a

petition for removal of the conditional basis) upon a showing that

the alien’s marriage was entered into in good faith.               Because we

find that the immigration judge did not abuse his discretion in

finding that Nkong did not enter into his marriage in good faith,

we deny the petition for review.        See Nyonzele v. INS, 83 F.3d 975,

979 (8th Cir. 1996); Matter of Laureano, 19 I. & N. Dec. 1, 2-3

(BIA 1983).      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                             PETITION DENIED




                                       2